UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2237



ELLEN SHERWIN,

                                            Plaintiff - Appellant,

          versus


JAMES SWINDELL; ORLANDO HUDSON,

                                           Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-63-3)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ellen Sherwin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Ellen Sherwin seeks to appeal the district court’s order

dismissing her civil complaint for improper venue.              We dismiss the

appeal for lack of jurisdiction because Sherwin’s notice of appeal

was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”              Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

January 29, 2001.       Sherwin’s notice of appeal was filed on Oct. 10,

2001.    Because Sherwin failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are    adequately   presented     in   the

materials      before   the    court   and   argument   would    not    aid   the

decisional process.



                                                                       DISMISSED




                                        2